                                                      United States District Court
                                                      Central District of California
                              **AMENDED 7/2/19 TO CORRECT RETITUTION AMOUNT**
 UNITED STATES OF AMERICA vs.                                             Docket No.:            SACR 13-1(B)-AG

 Defendant        MOMOUD AREF ABAJI                                       Social Security No. 8          9       6     9

 akas: Aref Obaji; Aref Abaji                                             (Last 4 digits)

                                        JUDGMENT AND PROBATION/COMMITMENT ORDER


                                                                                                                     MONTH   DAY   YEAR
            In the presence of the attorney for the government, the defendant appeared in person on this date.        07     16    2018


 COUNSEL                                                            Robison Harley, Appointed
                                                                          (Name of Counsel)

    PLEA             GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO          X     NOT
                                                                                                             CONTENDERE            GUILTY
  FINDING        There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
                 Conspiracy to Commit Bank Fraud and Wire Fraud in violation of 18 USC β1349 as charged in Count 1 of the First
                 Superseding Indictment; and Wire Fraud, Aiding and Abetting and Causing an Act to be Done, in violation of 18 USC
                 ββ1343,2 as charged in Counts 2, 3, 4 6 and 7 of the First Superseding Indictment; and Tax Evasion in violation of 26 USC
                 β27201 as charged in Counts 8 and 9 of the First Superseding Indictment.

JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/ contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted:
  COMM
  ORDER

It is ordered that the defendant shall pay to the United States a special assessment of $800, which is due immediately.
Any unpaid balance shall be due during the period of imprisonment, at the rate of not less than $25 per quarter, and
pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program.

It is ordered that the defendant shall pay restitution in the total amount of $10,042,638, under 18 U.S.C. §3663A to
victims as set forth in a separate victim list prepared by the probation office which this Court adopts and
which reflects the Court's determination of the amount of restitution due to each victim. The victim list,
which shall be forwarded to the fiscal section of the clerk's office shall remain confidential to protect the
privacy interests of the victims.

 If the defendant makes a partial payment, each payee shall receive approximately proportional payment unless another
priority order or percentage payment is specified in this judgment.

Restitution shall be due during the period of imprisonment, at the rate of not less than $25 per quarter, and pursuant to
the Bureau of Prisons' Inmate Financial Responsibility Program. If any amount of the restitution remains unpaid after
release from custody, nominal monthly payments of at least 10% of the defendant's gross monthly income, but not less
than $200, whichever is greater, shall be made during the period of supervised release. These payments shall begin 30
days after the commencement of supervision. Nominal restitution payments are ordered as the court finds that the
defendant's economic circumstances do not allow for either immediate or future payment of the amount ordered.

Under 18 U.S.C. § 3612(f)(3)(A), interest on the restitution ordered is waived because the defendant does not have the
ability to pay interest. Payments may be subject to penalties for default and delinquency pursuant to 18 U.S.C. § 3612(g).
CR-104 (09/11)                                  JUDGMENT & PROBATION/COMMITMENT ORDER                                                 Page 1 of 4
 USA vs.         MOMOUD AREF ABAJI                                     Docket No.:   SACR 13-1(B)-AG



The defendant shall be held jointly and severally liable with convicted codefendants Maher Obagi, Jacqueline Burchell,
and Mohamed Salah, and convicted co-participant Ali Mustafa Khatib (Docket No. 8:12-CR-00141-AG), and, if
convicted, codefendant Wajieh Tbakhi, for the amount of restitution ordered in this judgment. The victims’ recovery is
limited to the amount of their loss and the defendant's liability for restitution ceases if and when the victims receive full
restitution.

The defendant shall comply with General Order No. 01-05. Under Guideline Section 5E1.2(a), all fines are waived as it
is found that the defendant does not have the ability to pay a fine in addition to restitution.

Under the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant, Momoud Aref Abaji, is
hereby committed on Counts 1 through 3 and 5 through 9 of the First Superseding Indictment to the custody of the Bureau
of Prisons to be imprisoned for a term of 108 months. This term consists of 108 months on each of Counts 1 through 3
and 5 through 7 of the First Superseding Indictment, and 60 months on each of Counts 8 and 9 of the First Superseding
Indictment, to be served concurrently.

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of five years under the
following terms and conditions. This term consists of five years on each of Counts 1 through 3 and 5 through 7 of the
First Superseding Indictment, and three years on each of Counts 8 and 9 of the First Superseding Indictment, all such
terms to run concurrently.

         1.         The defendant shall comply with the rules and regulations of the U.S. Probation Office and General Order
                    05-02. with standard conditions 5, 6 and 14 modified by the Court as follows: Standard Condition 5 is
                    modified to read “the defendant shall support his dependents”. Standard Condition 6 is modified to read:
                    “the defendant shall work at a lawful occupation unless excused by the probation officer for schooling,
                    training or other acceptable reasons”. Standard Condition 14 is modified to read: “as directed by the
                    probation officer, the defendant shall notify specific persons of specific risks posed by the defendant’s
                    criminal record, and shall permit the probation officer to make such notifications and to confirm the
                    defendant’s compliance with such notification requirements.”

         2.         During the period of community supervision the defendant shall pay the special assessment and
                    restitution in accordance with this judgment's orders pertaining to such payment.

         3.         The defendant shall cooperate in the collection of a DNA sample from the defendant.

         4.         The defendant shall truthfully and timely file amended returns for the years 2008 and 2009, and
                    shall truthfully and timely file returns and pay taxes during the period of community supervision.
                    Further, the defendant shall show proof to the Probation Officer of compliance with this order.

         5.         The defendant shall pay all additional taxes and all penalties and interest assessed by the Internal
                    Revenue Service on the basis of the returns for 2008 and 2009, and will promptly pay all additional
                    taxes and all penalties and interest thereafter determined by the Internal Revenue Service to be
                    owing as a result of any computational errors. Further, the defendant shall show proof to the
                    Probation Officer of compliance with this order.

         6.         The defendant shall notify the California Bureau of Real Estate of the defendant’s conviction
                    within 30 days of this judgment and thereafter comply with any orders, including any employment
                    or business restrictions. Further, the defendant shall show proof to the Probation Officer of
                    compliance with this order.

CR-104 (09/11)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                     Page 2 of 6
 USA vs.         MOMOUD AREF ABAJI                                           Docket No.:       SACR 13-1(B)-AG



         7.          The defendant shall apply all monies received from income tax refunds, lottery winnings,
                     inheritance, judgments and any anticipated or unexpected financial gains to the outstanding court-
                     ordered financial obligation.

         8.          The defendant shall provide the Probation Officer with access to any and all business records,
                     client lists, and other records pertaining to the operation of any business owned, in whole or in
                     part, by the defendant, as directed by the Probation Officer.

         9.          The defendant shall comply with the immigration rules and regulations of the United States, and
                     if deported from this country, either voluntarily or involuntarily, not reenter the United States
                     illegally. The defendant is not required to report to the Probation Office while residing outside of
                     the United States; however, within 72 hours of release from any custody or any reentry to the
                     United States during the period of Court-ordered supervision, the defendant shall report for
                     instructions to the United States Probation Office, located at: United States Court House, 411 West
                     Fourth Street, Suite 4170, Santa Ana, CA 92701-4516.

It is further ordered that the defendant surrender himself to the institution designated by the Bureau of Prisons on or
before 12 noon, on August 31, 2018. In the absence of such designation, the defendant shall report on or before the same
date and time to the United States Marshal located at the United States Court House, 411 West Fourth Street, Suite 4170,
Santa Ana, California 92701-4516.

The drug testing condition mandated by statute is suspended based on the Court's determination that the defendant poses
a low risk of future substance abuse.

 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




              July 2, 2019
              Date                                                U. S. District Judge Andrew J Guilford

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.


                                                                  Clerk, U.S. District Court




              July 2, 2019                                  By    M. Kunig
              Filed Date                                          Deputy Clerk




CR-104 (09/11)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                                   Page 3 of 6
 USA vs.         MOMOUD AREF ABAJI                                                 Docket No.:       SACR 13-1(B)-AG




 The defendant shall comply with the standard conditions that have been adopted by this court (set forth below).

                                 STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                 While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant shall not commit another Federal, state or local crime;     10.   the defendant shall not associate with any persons engaged in
 2.    the defendant shall not leave the judicial district without the written           criminal activity, and shall not associate with any person convicted
         permission of the court or probation officer;                                   of a felony unless granted permission to do so by the probation
 3.    the defendant shall report to the probation officer as directed by the            officer;
         court or probation officer and shall submit a truthful and complete     11.   the defendant shall permit a probation officer to visit him or her at
         written report within the first five days of each month;                        any time at home or elsewhere and shall permit confiscation of any
 4.    the defendant shall answer truthfully all inquiries by the probation              contraband observed in plain view by the probation officer;
         officer and follow the instructions of the probation officer;           12.   the defendant shall notify the probation officer within 72 hours of
 5.    the defendant shall support his or her dependents and meet other                  being arrested or questioned by a law enforcement officer;
         family responsibilities;                                                13.   the defendant shall not enter into any agreement to act as an informer
 6.    the defendant shall work regularly at a lawful occupation unless                  or a special agent of a law enforcement agency without the
         excused by the probation officer for schooling, training, or other              permission of the court;
         acceptable reasons;                                                     14.   as directed by the probation officer, the defendant shall notify third
 7.    the defendant shall notify the probation officer at least 10 days prior           parties of risks that may be occasioned by the defendant’s criminal
         to any change in residence or employment;                                       record or personal history or characteristics, and shall permit the
 8.    the defendant shall refrain from excessive use of alcohol and shall               probation officer to make such notifications and to conform the
         not purchase, possess, use, distribute, or administer any narcotic or           defendant’s compliance with such notification requirement;
         other controlled substance, or any paraphernalia related to such        15.   the defendant shall, upon release from any period of custody, report
         substances, except as prescribed by a physician;                                to the probation officer within 72 hours;
 9.    the defendant shall not frequent places where controlled substances       16.   and, for felony cases only: not possess a firearm, destructive device,
         are illegally sold, used, distributed or administered;                          or any other dangerous weapon.




CR-104 (09/11)                                       JUDGMENT & PROBATION/COMMITMENT ORDER                                                          Page 4 of 6
 USA vs.         MOMOUD AREF ABAJI                                               Docket No.:      SACR 13-1(B)-AG



   X The defendant will also comply with the following special conditions pursuant to General Order 01-05 (set forth below).

           STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant shall pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment pursuant to 18 U.S.C. §3612(f)(1). Payments may be
 subject to penalties for default and delinquency pursuant to 18 U.S.C. §3612(g). Interest and penalties pertaining to restitution, however, are
 not applicable for offenses completed prior to April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant shall pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. §3613.

          The defendant shall notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. §3612(b)(1)(F).

          The defendant shall notify the Court through the Probation Office, and notify the United States Attorney of any material change in
 the defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. §3664(k).
 The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim,
 adjust the manner of payment of a fine or restitution-pursuant to 18 U.S.C. §3664(k). See also 18 U.S.C. §3572(d)(3) and for probation 18
 U.S.C. §3563(a)(7).

           Payments shall be applied in the following order:

                     1. Special assessments pursuant to 18 U.S.C. §3013;
                     2. Restitution, in this sequence:
                               Private victims (individual and corporate),
                               Providers of compensation to private victims,
                               The United States as victim;
                     3. Fine;
                     4. Community restitution, pursuant to 18 U.S.C. §3663(c); and
                     5. Other penalties and costs.

                               SPECIAL CONDITIONS FOR PROBATION AND SUPERVISED RELEASE

          As directed by the Probation Officer, the defendant shall provide to the Probation Officer: (1) a signed release authorizing credit
 report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure; and (3) an accurate financial statement,
 with supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant shall not apply for any loan
 or open any line of credit without prior approval of the Probation Officer.

          The defendant shall maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary
 proceeds shall be deposited into this account, which shall be used for payment of all personal expenses. Records of all other bank accounts,
 including any business accounts, shall be disclosed to the Probation Officer upon request.

         The defendant shall not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                               These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (09/11)                                   JUDGMENT & PROBATION/COMMITMENT ORDER                                                       Page 5 of 6
 USA vs.         MOMOUD AREF ABAJI                                              Docket No.:       SACR 13-1(B)-AG



                                                                     RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                              By
            Date                                                     Deputy Marshal




                                                                 CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.
                                                                     Clerk, U.S. District Court


                                                              By
            Filed Date                                               Deputy Clerk




                                                FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.

         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.


         (Signed)
                    Defendant                                                                 Date




                    U. S. Probation Officer/Designated Witness                                Date



CR-104 (09/11)                                  JUDGMENT & PROBATION/COMMITMENT ORDER                                                       Page 6 of 6
